                Case 21-12509-abl         Doc 55      Entered 08/02/21 09:27:53       Page 1 of 1

NVB 9014(a) (Rev. 8/15)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                      BK−21−12509−abl
                                                             CHAPTER 11
 LEVEL UP DEVELOPMENTS LLC
     dba LEVEL UP HOLDINGS LLC

                                                             NOTICE OF RESCHEDULED HEARING
                                     Debtor(s)
                                                             Hearing Date:      9/7/21
                                                             Hearing Time:      01:30 PM




NOTICE IS GIVEN that a rescheduled Hearing will be held before a United States Bankruptcy Judge. Hearing
information is as follows:

           Hearing Date:                 9/7/21
           Hearing Time:                 01:30 PM
           Hearing Phone Number:         (888) 684−8852
           Hearing Access Code:          8242009#


NOTICE IS FURTHER GIVEN that the hearing relates to the following entry on docket:

          1 − Chapter 11 Subchapter V Voluntary Petition Non−Individual. Fee Amount $1738. Filed by RYAN
          A. ANDERSEN on behalf of LEVEL UP DEVELOPMENTS LLC Chapter 11 Plan Subchapter V Due
          by 08/12/2021. (ANDERSEN, RYAN)

This hearing is scheduled for the following reason:

          Per Courts Instructions.

The court's hearing calendar for the date scheduled by this Notice may be viewed at www.nvb.uscourts.gov up to five
days before the scheduled hearing date to determine whether or not the hearing has been kept on calendar.



Dated: 8/2/21


                                                          Mary A. Schott
                                                          Clerk of Court
